DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               F.N., the father,
                                  Appellant,

                                      v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM,
                       Appellees.

                               No. 4D21-1810

                          [September 20, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2019-DP-
000527-XXXX-MB.

   Kevin Coyle Colbert, Miami, for appellant.

  Andrew Feigenbaum of the Department of Children & Families
Children’s Legal Services, West Palm Beach, for appellee Department of
Children & Families.

    Thomasina F. Moore, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Statewide Guardian ad Litem Office, Tallahassee,
for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.